

115 HR 2450 IH: Facilitating Investments in Local Markets Act of 2017
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2450IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mr. Collins of Georgia (for himself, Mr. Crowley, Mr. Smith of Missouri, Ms. Sánchez, Ms. Judy Chu of California, Mr. Donovan, Mr. Nadler, Mr. Carter of Georgia, Mr. Long, Mr. Correa, Mr. Collins of New York, and Ms. Meng) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the special expensing rules for certain film,
			 television, and live theatrical productions.
	
 1.Short titleThis Act may be cited as the Facilitating Investments in Local Markets Act of 2017 or the FILM Act of 2017. 2.Extension of special expensing rules for certain film, television, and live theatrical productions (a)In generalSection 181(g) of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2018.
			(b)Effective dates
 (1)In generalThe amendments made by this section apply to productions commencing after December 31, 2016. (2)CommencementFor purposes of paragraph (1), the date on which a qualified live theatrical production commences is the date of the first public performance of such production for a paying audience.
				